Citation Nr: 1729747	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  01-02 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a gastrointestinal disorder, to include gastritis, ulcer formation, diverticulitis, and diverticulosis; and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Sandra Booth, Attorney


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from January 1976 to May 1999.

This matter comes to the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied service connection for status post nonsteroidal anti-inflammatory induced gastritis and ulcer formation, and diverticulitis, claimed as a gastrointestinal disorder, finding that new and material evidence had not been received to reopen the claim.  Irrespective of the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim of service connection for a gastrointestinal disorder.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The case was previously before the Board in April 2012 and July 2016, at which time the matter was remanded for further development.  The case is now returned for appellate review.

The Veteran had previously requested a Board hearing, but withdrew this request in correspondence received from his representative in April 2017.

The Veteran's representative requested an additional 90 days on the April 2017 letter, which has since passed. 

The issue of service connection for a gastrointestinal disorder, to include gastritis, ulcer formation, diverticulitis, and diverticulosis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service connection claim for status post nonsteroidal anti-inflammatory induced gastritis and ulcer formation was denied in a February 2000 rating decision.  The Veteran did not appeal this decision; nor has he asserted clear and unmistakable error in this decision. 

2.  The evidence received since the February 2000 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the service connection claim for status post nonsteroidal anti-inflammatory induced gastritis and ulcer formation.

3.  The Veteran's service connection claim for diverticulosis was denied in a September 2002 rating decision.  The Veteran did not appeal this decision; nor has he asserted clear and unmistakable error in this decision.

4.  The evidence received since the September 2002 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the service connection claim for diverticulosis.


CONCLUSIONS OF LAW

1.  The February 2000 rating decision denying service connection for status post nonsteroidal anti-inflammatory induced gastritis and ulcer formation is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2016).

2.  The September 2002 rating decision denying service connection for diverticulosis is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2016).

3.  Since the February 2000 and September 2002 decisions, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for a gastrointestinal disorder, to include gastritis, ulcer formation, diverticulitis, and diverticulosis; and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2016).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. § 3.156(a) (2015).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510   (1992).  

The Veteran originally filed a service connection claim for a stomach ulcer in June 1999.  He stated on his claim that the ulcer had been diagnosed in 1989 at Fort Leavenworth.  An examination was provided in October 1999, which noted that the Veteran had been diagnosed with nonsteroidal anti-inflammatory induced gastritis in 1989 with ulcer formation, which had healed with no sequela.  It was further found that it was at least as likely as not that this problem and complaints were related to his military service.

The RO, in pertinent part, denied the Veteran's claim for service connection for status post nonsteroidal anti-inflammatory induced gastritis and ulcer formation in a February 2000 rating decision on the basis that there was no present disability.

The Veteran filed a notice of disagreement with the RO's February 2000 rating decision.  However, after the statement of the case was issued, the Veteran limited his appeal to other issues on his VA-Form 9.  Thus, the February 2000 rating decision is final with respect to the service connection claim for status post nonsteroidal anti-inflammatory induced gastritis and ulcer formation.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2016).

In December 2000, the Veteran filed a service connection claim for diverticulosis, which he asserted was diagnosed in September 2000.  He submitted medical evidence showing that a biopsy performed in November 2000 showed some resolving diverticulitis and mild focal active colitis, which the physician believed was probably a resolving infection from antibiotics.

The RO denied the Veteran's service connection claim for diverticulosis in September 2002. The basis of the denial was that diverticulosis was not, in and of itself a condition that was considered disabling under VA law.  The RO also noted that the service treatment records were negative for any findings of diverticulosis, diverticulitis, or chronic lower intestinal tract disorder; and that there was no presumption that the diverticulitis diagnosed in November 2000 was related to military service.  The Veteran filed a notice of disagreement with the RO's September 2002 rating decision.  However, after a statement of the case was issued in January 2004, the Veteran did not timely appeal the decision.  The RO notified the Veteran that his VA-9 he filed in August 2004 was untimely.  The Veteran appealed this decision to the Board, which confirmed the denial of the timely appeal in an October 2006 Board decision.  Thus, the September 2002 RO decision is final with respect to the service connection claim for diverticulosis.  Id.

On the VA-Form 9 dated in August 2004, the Veteran stated that he had a severe gastrointestinal disorder in April 1989 that was so bad he could not walk and had to be transferred to the emergency room at Munson Army Hospital in Fort Leavenworth, Kansas.  He also noted that in April 1995 he had another severe gastrointestinal disorder and was treated by the battalion flight surgeon.  He noted that he again could not walk and had to be transported out of his office.  He indicated that after service he was treated for his large intestines rupturing in September 2002 and had surgery and complete resection of his large intestines in December 2002.  He relates this to his previous gastrointestinal disorders on active duty.

The Board finds that this evidence is both new and material.  Specifically, the newly received evidence shows that the Veteran provided more detailed information concerning the gastrointestinal disorders experienced in service and his symptoms since service.  He also provided clarification concerning how he relates his current gastrointestinal disorders to the ones he experienced in service. This evidence was not previously considered by agency decisionmakers, is not cumulative or redundant, relates to unestablished facts necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.303 (2015).  Accordingly, the Veteran's service connection claim for a gastrointestinal disorder, to include gastritis, ulcer formation, diverticulitis, and diverticulosis is considered reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Veteran's petition to reopen service connection for a gastrointestinal disorder, to include gastritis, ulcer formation, diverticulitis, and diverticulosis has been considered with respect to VA's duty to notify and assist.  Given the favorable outcome noted below, no conceivable prejudice to the Veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).


ORDER

New and material evidence has been received to reopen a service connection claim for a gastrointestinal disorder, to include gastritis, ulcer formation, diverticulitis, and diverticulosis, and to this extent only, the claim is granted.


REMAND

The service treatment records show that in March 1989 it was noted that the Veteran had gastritis diagnosed on February 4, 1989 secondary to nonsteroidal anti-inflammatory drugs for his shoulder degenerative joint disease.  He was taken off the medication for the gastritis in April 1989 with no return of symptoms. A March 1989 treatment record notes that the Veteran was being treated for ulcer disease.  An April 1997 treatment record shows complaints of epigastric tenderness in the emergency room, with improvement in symptoms after "GI cocktails".  The Veteran noted at separation from service that he was hospitalized on February 4, 1989 for an ulcer secondary to intake of nonsteroidal anti-inflammatory drugs confirmed by EGD.  He also stated that he experienced a severe stomach virus in March 1993.  

On his VA-Form 9 in August 2004, the Veteran stated that he experienced a severe gastrointestinal disorder in April 1989 that was so bad he could not walk and had to be transferred to the emergency room at Munson Army Hospital in Fort Leavenworth, Kansas.  He also noted that in April 1995 he suffered another severe gastrointestinal disorder and was treated by the battalion flight surgeon.  He noted that he again could not walk and had to be transported out of his office.  He indicated that after service he was treated for his large intestines rupturing in September 2002 and had surgery and complete resection of his large intestines in December 2002.  He relates this to his previous gastrointestinal disorders on active duty.

Post-service records show diagnoses including gastritis, colitis, and diverticulitis since 2000.  A medical opinion is warranted to determine whether the Veteran has a gastrointestinal disorder related to his military service.  In addition, given that he was diagnosed with gastritis with ulcer formation in service secondary to the nonsteroidal anti-inflammatory drugs he was taking for his shoulder (which is now service-connected on the left side), a medical opinion should be provided as to whether the medication he has been prescribed for his service-connected lumbar spine or shoulder disabilities has contributed in any way to his gastrointestinal disorders.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any additional private treatment records pertaining to his gastrointestinal disorders. 

2.  Secure for the record copies of complete clinical records of all VA treatment the Veteran has received for his gastrointestinal disorders from August 2004 to present.

3.  After the above has been completed, schedule the Veteran for a VA gastrointestinal examination to determine the etiology of any present gastrointestinal disorders.  All indicated tests and studies should be performed, and all findings should be set forth in detail. 

The appropriate Disability Benefits Questionnaire (DBQ) should be completed.  The claims folder and this remand must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken.
  
It is requested that the VA examiner indicate whether any current gastrointestinal disorder, to include but not limited to gastritis, ulcer formation, colitis, diverticulitis, and diverticulosis is at least as likely as not (i.e., 50 percent or greater probability) due to his military service; and/ or proximately due to, or alternatively, aggravated (permanently worsened) by the pain medication taken for his service-connected lumbar spine and shoulder disabilities. 

A rationale must be provided for the opinion provided.  The Veteran also is considered competent to report gastrointestinal symptoms he has experienced since his military service.  

4.  Then review the record and readjudicate the claim.  If the issue remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


